


Exhibit 10(z)






McDONALD’S CORPORATION
2012 OMNIBUS STOCK OWNERSHIP PLAN
STOCK OPTION AWARD AGREEMENT


EXECUTIVE OFFICERS
McDONALD’S CORPORATION (the “Company” or “McDonald’s”), hereby grants to the
individual named in the chart below (the “Optionee”), the number of options to
purchase shares of the Company’s Stock (the “Options”) for the Option Price per
share (the “Option Price”), both as set forth in the chart below. These Options
shall vest and terminate according to the vesting schedule and termination
provisions described below in this Stock Option Award Agreement, including any
Appendices (together, the “Agreement”). The Options shall be subject to the
terms and conditions set forth in this Agreement and in the McDonald’s
Corporation 2012 Omnibus Stock Ownership Plan, as amended (the “Plan”).
Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan. The Plan is incorporated into, and made a part of, this
Agreement.
Optionee:
 
Number of Options:
 
Type of Option Grant:
Non-Qualified Stock Option
Option Price:
$
Grant Date
 
Expiration Date:
10th Anniversary of the Grant Date
Vesting Schedule:
25% on first anniversary of Grant Date
25% on second anniversary of Grant Date
25% on third anniversary of Grant Date
25% on fourth anniversary of Grant Date



1.Executive Retention Replacement Plan. If the Optionee participates in the
Company’s Executive Retention Replacement Plan (the “ERRP”), the treatment of
the Options upon the Optionee’s termination of employment (within the meaning of
the ERRP) is governed by the terms of the ERRP, which terms will supersede any
provisions of this Agreement and the Plan to the extent they are inconsistent
with the ERRP.


2.Termination of Employment. For purposes of this Section 2, the date of
Termination of Employment will be the last date that the Optionee is classified
as an employee in the payroll system of the Company or applicable Subsidiary,
provided that in the case of a Optionee who is subject to U.S. federal income
tax (a “U.S. Taxpayer”), the date of Termination of Employment will be the date
that the Optionee experiences a “separation from service,” in accordance with
the requirements of Code Section 409A. The Committee shall have the exclusive
discretion to determine when the Optionee is no longer employed for purposes of
the Options, this Agreement and the Plan.




--------------------------------------------------------------------------------




(a)Termination Within One Year of the Grant Date. If the Optionee has a
Termination of Employment for any reason other than death or Disability prior to
the 12-month anniversary of the Grant Date, all Options will be immediately
forfeited.


(b)Termination for Cause. If the Optionee has a Termination of Employment for
Cause, all vested and unvested Options shall terminate immediately; provided,
however, that if the Optionee has a Termination of Employment for Cause due
solely to a Policy Violation (which means a termination resulting from the
commission of any act or acts which violate the Standards of Business Conduct of
the Company or a Subsidiary or any successor thereto (including underlying
polices or policies specifically referenced therein), as the same is in effect
and applicable to the Optionee at the time of the Optionee’s violation), the
provisions of subsection 2(c) below shall apply.


(c)Termination Due to Policy Violation. If the Optionee has a Termination of
Employment for Cause due solely to a Policy Violation (as determined by the
Committee in its sole and absolute discretion), any Options vested on the date
of the Optionee’s Termination of Employment may be exercised not later than the
90th day following the Optionee’s Termination of Employment (but not beyond the
Expiration Date). Any unvested Options shall be forfeited as of the date of the
Optionee’s Termination of Employment.


(d)Termination on Account of Death or Disability. If the Optionee has a
Termination of Employment on account of death or Disability (including during
the first 12 months following the Grant Date), any unexercised Options, whether
or not vested on the date of the Optionee’s Termination of Employment, may be
exercised at any time within three years after such Termination of Employment
(but not beyond the Expiration Date); and in the case of death, the Options may
be exercised by (i) the Optionee’s personal representative or by the person to
whom the Options are transferred by will or the applicable laws of descent and
distribution or (ii) the Optionee’s beneficiary designated in accordance with
Section 8 of the Plan.


For purposes of subsections (e) and (f) that follow, the term “Company Service”
means the Optionee’s aggregate number of years of employment with the Company
and any Subsidiary, including employment with any Subsidiary during the period
before it became a Subsidiary.
(e)Termination on Account of Retirement


i.Termination with At Least 68 Years of Combined Age and Service. If the
Optionee voluntarily terminates employment and (i) the Optionee’s combined age
and years of Company Service is equal to or greater than 68, (ii) the Optionee
provides six months advance written notice of his or her intention to terminate
employment to the Corporate Vice President - Global Total Compensation, (iii)
the Optionee executes and delivers (and does not revoke) a release agreement
satisfactory to the Company and (iv) the Optionee executes and delivers a
non-competition agreement covering a period of 18 months in a form satisfactory
to the Company as permitted by applicable law (as the Committee may require),
any unvested Options that would have vested within three years following the
Optionee’s Termination of Employment, will become exercisable in accordance with
the Vesting Schedule set forth above in this Agreement, and any exercisable
Options may be exercised at any time prior to and including the Expiration Date.
If the Optionee executes and delivers a non-competition agreement, and then
violates the provisions of that agreement (in the Committee’s discretion), all
unexercised Options will immediately terminate and will not be exercisable.


ii.Termination of Employment After Attaining Age 60 with 20 or More Years of
Service. If the Optionee voluntarily terminates employment after attaining age
60 with 20 years or more of Company Service and the Optionee executes and
delivers (and does not revoke) a release agreement satisfactory to the Company,
any unvested Options that would have vested within three years following the
date of the Optionee’s Termination of Employment will become exercisable in
accordance with the Vesting Schedule set forth above in this Agreement, and any
exercisable Options may be exercised at any time prior to and including the
Expiration Date.


iii.Termination of Employment After Attaining Age 60 with Less than 20 Years of
Service. If the Optionee terminates employment (other than for Cause) after
attaining age 60 but before completing 20 years of Company Service and the
Optionee executes and delivers (and does not revoke) a release agreement
satisfactory to




--------------------------------------------------------------------------------




the Company, any Options exercisable on the date of the Optionee’s Termination
of Employment may be exercised at any time within one year after such
Termination of Employment (but not beyond the Expiration Date). All unvested
Options will be forfeited as of the date of Termination of Employment.


(f)Termination on Account of Special Circumstances. If the Optionee has a
Termination of Employment due to Special Circumstances (which means, a
Termination of Employment due to the Optionee becoming an owner-operator of a
McDonald’s restaurant in connection with his or her Termination of Employment or
a Termination of Employment by the Company or a Subsidiary without Cause, in
each case, where the Optionee’s combined age and years of Company Service meets
the threshold set forth in the chart below and the Optionee satisfies the
additional conditions set forth in subsections (i) and (ii) below, as
applicable), the Options, to the extent unvested as of the date of the
Optionee’s Termination of Employment, will, for the applicable period after the
Optionee’s Termination of Employment specified in the chart below, become vested
in accordance with the Vesting Schedule set forth above in this Agreement and
any vested Options may be exercised at any time within the applicable period
specified in the chart below after such Termination of Employment (but not
beyond the Expiration Date). As of the expiry of the applicable period specified
in the chart below after the Optionee’s Termination of Employment, any Options
that remain unvested will be forfeited.
Age and Years of
Company Service
Additional Vesting
and Time to Exercise
 
 
68 plus years
3 Years
 58 to 67 years
2 Years
  48 to 57 years
1 Year



i.Termination of Employment Without Cause. In the case of the Optionee’s
Termination of Employment by the Company or a Subsidiary without Cause, to
qualify for the treatment provided in this subsection (f), the Optionee must
execute and deliver (i) a release agreement satisfactory to the Company (which
the Optionee does not revoke) and (ii) a non-competition agreement covering a
period of 18 months in a form satisfactory to the Company as permitted by
applicable law (as the Committee or its delegee may require). If the Optionee
executes and delivers a non-competition agreement, and then violates the
provisions of that agreement (in the Committee’s discretion), all unexercised
Options will immediately terminate and will not be exercisable.


ii.Termination due to Change in Status to Owner-Operator. If the Optionee
becomes an owner-operator of a McDonald’s restaurant in connection with his or
her Termination of Employment, to qualify for the above treatment, the Optionee
must execute and deliver (and not revoke) a release agreement satisfactory to
the Company.


(g)Termination Due to Disaffiliation. If the Optionee has a Termination of
Employment because of a Disaffiliation (Disaffiliation of a Subsidiary means the
Subsidiary’s ceasing to be a Subsidiary for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary)) and the Optionee executes and delivers
(and does not revoke) a release agreement satisfactory to the Company, any
Options vested on the date of the Disaffiliation may be exercised at any time
within one year following the Disaffiliation (but not beyond the Expiration
Date). All unvested Options shall be forfeited as of the date of the
Disaffiliation. If, however, the Options are assumed by another entity, this
rule will not apply and the Options will continue in effect, subject to any
changes as may be made to reflect the assumption of the Options.




--------------------------------------------------------------------------------




(h)Any Other Reason. If the Optionee has a Termination of Employment for a
reason other than those specified in Sections 2(a)-(g) above, any Options vested
on the date of the Optionee’s Termination of Employment may be exercised not
later than the 90th day following the Optionee’s Termination of Employment (but
not beyond the Expiration Date). All unvested Options shall be forfeited as of
the date of Termination of Employment.


(i)Selection of Rule. If the Optionee’s Termination of Employment is covered by
more than one of the foregoing rules, the applicable rule that is the most
favorable to the Optionee shall apply, except that (i) in the case of a
Termination of Employment as described in Section 2(a) above, Section 2(a) shall
apply; (ii) in the case of a Termination of Employment for Cause, the Committee
shall have the sole and absolute discretion to determine whether the Optionee is
eligible for the treatment described in Section 2(c) above; and (iii) in the
case of a Termination Due to Disaffiliation, Section 2(g) shall apply.


3.Responsibility for Taxes. Except to the extent prohibited by law, regardless
of any action the Company or, if different, the Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Optionee’s participation in the Plan and legally applicable to
the Optionee or deemed by the Company or the Employer in their discretion to be
an appropriate charge to the Optionee even if legally applicable to the Company
or the Employer (“Tax-Related Items”), the Optionee acknowledges that liability
for all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant, vesting or
exercise of the Options, the subsequent sale of shares of Stock acquired as a
result of such exercise and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Options to reduce or eliminate the Optionee’s liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if the Optionee has
become subject to Tax-Related Items in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, the Optionee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


The Optionee authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; or (ii) withholding from proceeds of the sale of
shares of Stock acquired at exercise of the Options, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Optionee’s
behalf pursuant to this authorization). The Optionee shall pay to the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of the Optionee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver shares of Stock or the
proceeds of the sale of shares of Stock if the Optionee fails to comply with his
or her obligations in connection with the Tax-Related Items.




--------------------------------------------------------------------------------




4.Repayment/Forfeiture. Any benefits the Optionee may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to the Optionee.


5.No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary for any period of specific duration or interfere with
or restrict in any way the right of the Company or any Subsidiary, which is
hereby expressly reserved, to remove, terminate or discharge the Optionee at any
time for any reason whatsoever, with or without Cause and with or without
advance notice.


6.Governing Law. The Options are governed by, and subject to, United States
federal and Illinois state law (without regard to the conflict of law
provisions) and the requirements of the New York Stock Exchange as well as the
terms and conditions set forth in the Plan and this Agreement.


7.Electronic Delivery and Acceptance. The Company may, in its sole and absolute
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Optionee to
accept this Option or any future option grant by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees that
acceptance of this Option and any future option grant may be through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


8.Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


9.Waiver. The waiver by the Company with respect to compliance of any provision
of this Agreement by the Optionee shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of such
party of any provision of this Agreement.


10.Headings. The headings in this Agreement have been inserted for convenience
of reference only, and are to be disregarded in any construction of the
provisions of this Agreement.


11.Appendices. The Appendices constitute part of this Agreement. Notwithstanding
the provisions in this Agreement, the Options shall be subject to any special
terms and conditions set forth in the Appendices to this Agreement.


12.Entire Agreement. Except as set forth in Section 1 above, this Agreement and
the Plan reflect the exclusive agreement between the parties regarding the
subject matter herein and supersedes any prior understandings or agreements,
whether oral or written, in respect of such subject matter.




--------------------------------------------------------------------------------




By accepting the Options, the Optionee agrees to the terms of this Agreement and
the Plan.
    
BY:
 

    
PRINT NAME:
 

    
DATE:
 





--------------------------------------------------------------------------------




APPENDIX A
Power of Attorney
This Appendix A to the Agreement is a Power of Attorney that the Optionee
authorizes by participating in the Plan. Certain capitalized terms used but not
defined in this Appendix A have the meanings set forth in the Agreement
(including the Appendix) or the Plan.


I hereby irrevocably constitute and appoint the Corporate Secretary and each
Assistant Corporate Secretary of McDonald’s Corporation as my true and lawful
attorney-in-fact (“Attorney”) with full power and authority and full power of
substitution and resubstitution, to take in my name and on my behalf any and all
actions necessary or desirable to meet any withholding obligation for
Tax-Related Items as contemplated by the Agreement, including any and all of the
following actions:
(i) To sell in my name and on my behalf such number of shares of the common
stock of McDonald’s I acquire at vesting to the extent that McDonald’s, in its
sole discretion, determines that such sale is necessary and/or advisable in
connection with tax withholding requirements under local law and/or regulations
as a result of the vesting and exercise of any Options and to pay in my name and
on my behalf my proportionate share of any lawful dealer’s commission or
discount and related expenses of such sale;
(ii) To direct in my name and on my behalf the payment to McDonald’s of the
proceeds of such sale (net of any brokerage commissions) to the extent that
McDonald’s, in its sole discretion, determines is necessary and/or advisable in
order to satisfy and discharge any such withholding obligation, with any excess
to be returned to me by depositing the same in my Merrill Lynch account; and
(iii) To execute such agreements and other documents and to take such other and
further actions as may be necessary or desirable, as determined by the Attorney,
to effectuate the foregoing.
This Power of Attorney is an agency coupled with an interest and all authority
conferred hereby shall be irrevocable and shall not be terminated by me or by
operation of law, whether by my death or incapacity or by the occurrence of any
other event or events. If, after the execution hereof and prior to the vesting
and exercise of the Options, I should die or become incapacitated, actions taken
by the Attorney hereunder and under the Agreement shall be as valid as if such
death or incapacity had not occurred, regardless of whether the Attorney or
McDonald’s has received notice of such death or incapacity.
To induce any transfer agent or other third party to act, I hereby agree that
any transfer agent or other third party receiving a duly executed copy or
facsimile of this Power of Attorney may act upon it. I for myself and for my
heirs, executors, legal representatives and assigns hereby agree to indemnify
and hold harmless any such transfer agent or other third party from and against
any and all claims that may arise against such transfer agent or other third
party by reason of such transfer agent or third party having relied on this
Power of Attorney.
This Power of Attorney shall automatically terminate (without affecting any
lawful action taken hereunder, which shall survive such termination) immediately
upon the satisfaction and discharge of all withholding obligations for
Tax-Related Items in connection with any Options to me under the Plan.
The Attorney shall be entitled to act and rely upon any representation,
warranty, agreement, statement, request, notice or instruction respecting this
Power of Attorney given by me, not only as to the authorization, validity and




--------------------------------------------------------------------------------




effectiveness thereof, but also as to the truth and accuracy of information
therein contained. I agree that the Attorney assumes no responsibility or
liability to any person, including me, other than to direct the transactions
expressly contemplated hereby. I also agree that the Attorney makes no
representation about, and has no responsibility for, any aspect of the Plan or
the Options, and the Attorney shall not be liable for any error of judgment, for
any act done or omitted or for any mistake of fact or law except for the
Attorney’s own willful misconduct, gross negligence or bad faith.
This Power of Attorney shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to any otherwise applicable
conflicts of law or choice of law principles.










